Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Por estar sustancialmente de acuerdo con la mayor parte de la opinión emitida por el Tribunal de Apelaciones, no podemos acoger la posición que hoy adopta la mayoría de este Tribunal. El Tribunal resuelve que en una acción por impericia médica por negligencia al realizar un proce-dimiento de esterilización, instada por los padres de una criatura nacida con posterioridad a la misma, no procede la compensación por los costos que conllevaría la manuten-ción, crianza y educación del niño.(1)
Tras un cuidadoso estudio de las últimas tendencias y aportaciones de otras jurisdicciones sobre el novel asunto, particularmente jurisprudencia civilista,(2) del common law,(3) angloamericana(4) y diversos artículos de revistas *339jurídicas, el Tribunal de Apelaciones emitió una bien fun-damentada opinión que recurre a la razón y a la ley. Entre otros puntos destacó que las personas tienen la libertad para escoger si se concibe o se trae al mundo a una criatura y que el Tribunal Supremo de Estados Unidos ha recono-cido que el derecho a la intimidad protege a un matrimonio de intromisiones en las decisiones sobre contracepción y aborto. Roe v. Wade, 410 U.S. 113 (1973); Doe v. Bolton, 410 U.S. 179 (1973); Griswold v. Connecticut, 381 U.S. 479 (1965); Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980).(5) Además, señaló que en Puerto Rico el concepto de intimi-dad tiene raíz constitucional. Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1.
En nuestra jurisdicción procede una acción de daños y perjuicios basada en la impericia profesional de un médico al practicarle negligentemente una esterilización a un paciente. Torres Ortiz v. Plá, 123 D.P.R. 637 (1989). Si en ese caso reconocimos que no existen razones de política pública que impidan compensar, entre otros, daños por an-gustias mentales y sufrimientos físicos, por la fallida este-*340rilización y, por ende, esta compensación no afecta a la criatura, no entendemos como la mayoría del Tribunal con-cluye ahora que un niño puede afectarse porque sus padres reciban, además, una compensación para ayudarlos a criarlo, protegerlo y educarlo adecuadamente.(6)
Respecto a las consideraciones de política pública utili-zadas por los tribunales para denegar los costos de manu-tención en los casos de esterilización negligente, el Tribunal de Apelaciones señaló que el factor principal en un caso de una esterilización infructuosa es de naturaleza económica. No es que el niño nacido sea un daño compen-sable, sino que los demandantes sufrieron un daño econó-mico, particularmente en el caso donde se trata de una familia que vive en una situación económica precaria y que la razón para solicitar la esterilización haya sido precisa-mente ésta. Los costos de manutención, crianza y educa-ción de un niño son una consecuencia razonablemente pre-visible de la negligencia del médico por la cual debe responder bajo nuestro derecho de daños. Esta fue la con-secuencia que los demandantes trataron de evitar al some-terse la codemandante, Dominga Soto Cabral, al procedi-miento de esterilización.
Lejos de debilitar los lazos familiares, la concesión de los costos de manutención los fortalecerá y ayudará a los padres a proveer para el hijo nacido, repondrá los recursos económicos de la familia, evitando así causar perjuicio a los demás miembros de la familia. La cuantificación de cos-tos de manutención, crianza y educación de un niño no es una tarea imposible ni resultan ser especulativos. Sólo se requiere un cálculo de gastos razonablemente previsibles.
El cómputo de la compensación por los gastos de manu-tención y educación del niño nacido tras una operación de esterilización infructuosa debe estar enmarcado dentro de *341la doctrina delineada por este Tribunal en el área de la compensación por daños. Son principios relevantes al caso de autos que: (1) “daño” es todo aquel menoscabo material o moral que sufre una persona, ya en sus bienes vitales naturales, o en su propiedad o patrimonio, causado en con-travención a una norma jurídica y por el cual ha de responder otra (García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 205-206 (1988)); (2) la responsabilidad civil es el deber de resarcir, otorgando un valor económico al daño sufrido (íd.); (3) el resarcimiento o indemnización pecunia-ria consiste en atribuir al perjudicado la cantidad de dinero suficiente para compensar su interés perjudicado, o sea el daño causado al patrimonio de éste (Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 455-456 (1985)); (4) se tiene que presentar prueba que sostenga la concesión de indem-nización por daños (Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990), y que (5) en la determinación de daños (específicamente en el caso de las partidas por lucro cesante), no se puede estimar la indemnización sobre bases hi-potéticas (Velázquez v. Ponce Asphalt, 113 D.P.R. 39, 49 (1982)).
Estimamos que surge un daño que reduce en forma es-pecífica el patrimonio de los padres encargados de proveer alimentos y educación a un hijo nacido tras un proceso de esterilización fallido debido a actuaciones negligentes del médico.(7) Dicho daño afecta las posibilidades y los recur-sos económicos con los que contaban los padres para ali-mentarse a sí mismos y para alimentar y educar a los hijos habidos antes de la operación. El médico tiene la respon-sabilidad civil de responder por los daños y perjuicios cau-sados por sus actos negligentes al practicar una esteriliza-ción a un paciente. Torres Ortiz v. Plá, supra.
Ahora bien, la determinación de la cantidad de dinero *342necesaria para compensar el daño de los padres perjudica-dos por la acción negligente del médico que realiza una esterilización negligente se tiene que estimar tomando en cuenta las partidas de los costos reales de la manutención y educación del niño, así como el presupuesto y las posibi-lidades económicas de los padres, ya que lo que se está concediendo es la pérdida sufrida por los padres y éstos no pueden perder más de lo que no tienen. Además, a tono con las disposiciones del Código Civil sobre el deber de alimen-tar y educar a los hijos menores de edad, las partidas por concepto de alimentos se deben computar de acuerdo con la fortuna y posición social de la familia. Art. 142, 143 y 153 del Código Civil, 31 L.P.R.A. sees. 561, 562 y 601.
Lo antes expuesto requiere que para computar el daño o pérdida económica de los padres perjudicados por la este-rilización negligente se considere, entre otros, la disminu-ción de recursos o ingresos con los que cuentan para ali-mentar a todos sus hijos menores de edad; los ingresos reales de la pareja al momento en que se optó por la este-rilización, así como el potencial de aumento de dichos in-gresos, tomando en cuenta las profesiones u ocupaciones de la pareja; los gastos en que incurrían en la manutención y educación de cada uno de los hijos habidos antes de la esterilización, y si la madre o el padre renunciaron a su empleo para cuidar al nuevo miembro de la familia, entre otros. (8)
*343En cuanto a la condición de "amaurosis congénita de Liebers” que padece el niño de los peticionarios, ésta no es resultado de la negligencia o impericia profesional del mé-dico que practica una esterilización. No existe relación causal entre la esterilización negligente y la condición congé-nita del niño, por lo tanto, en este caso, no procede que se compensen gastos especiales.(9) En casos de mala práctica médica tiene que surgir de la prueba presentada que el tratamiento ofrecido por el médico demandado fue el que con mayor probabilidad causó el daño. Torres Ortiz v. Plá, supra; Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Cruz v. Centro Médico de P. R., 113 D.P.R. 719 (1983).
Finalmente, en casos como el de autos, debemos recor-dar que “[e]l Derecho no se nutre de postulados absolutos y sí de ecuaciones que reconocen un equilibrio de factores y fuerzas contradictorias que conjugadas resultan en una ad-judicación de fundamental justicia”. Morales Garay v. Roldán Coss, 110 D.P.R. 701, 705 (1981).
Por todo lo antes dicho, modificaríamos la sentencia del Tribunal de Apelaciones, Sección Norte, determinando que en una acción por impericia médica instada por los padres de una criatura nacida a consecuencia de una esteriliza-ción negligente, los costos de manutención, la crianza y la educación del niño son compensables; que no es de aplica-ción la regla del beneficio, y que, en este caso, no es deter-minante la condición congénita del menor para computar la cuantía que habría de concederse.

 Tribunal de Apelaciones, Sección Norte, panel integrado por los Jueces Sán-chez Martínez, Ramos Buonomo y Segarra Olivero. La Hon. Ramos Buonomo fue la Juez Ponente.


 Indica la sentencia del Tribunal de Circuito de Apelaciones que aunque en el derecho civil este tema no ha sido ampliamente discutido, en el ordenamiento ale-mán existen casos de esterilización infructuosa en donde la Corte Suprema Federal Alemana concedió daños resultantes de dicha esterilización, incluyendo los costos de manutención del menor siendo éste saludable.


 La sentencia cita un caso de la División Civil de la Corte de Apelaciones, Emch v. Kensington, 3 All ER 1044, CA (1984). La corte determinó que como resul-tado de la negligencia del médico al practicar la esterilización, los daños compensa-bles se extendían a cualquier pérdida económica razonablemente previsible y direc-tamente causada por el embarazo inesperado. La corte concluyó que en este caso la demandante podía recobrar lucro cesante, los costos de manutención de la niña (in-cluyendo gastos especiales debido a la condición física de la bebé, resultado de defec-tos congénitos). La corte adoptó la regla del beneficio que requiere que se reste de los *339costos de manutención los beneficios que los padres recibirían por el nacimiento y la crianza del niño.


 Sobre la jurisprudencia existente en Estados Unidos, el Tribunal de Apela-ciones indica que “no existe uniformidad entre las distintas jurisdicciones estatales en cuanto a la compensación por los costos de manutención y crianza de un niño, producto de una esterilización negligente. Sin embargo, al hacer un análisis del desarrollo de la jurisprudencia, podemos observar que ésta se ha ido moviendo de una negación a conceder daño alguno por este concepto, pasando por una etapa intermedia donde se conceden los daños pero se le deducen los beneficios que repre-senta el nacimiento del hijo para los padres; hasta concederlos en su totalidad sin ningún tipo de reducción a la compensación. Hasta la fecha han habido cuatro ten-dencias en las decisiones judiciales de los estados que han tratado el tema: (1) la primera tendencia fue la de no conceder daño alguno en una acción de daños por esterilización negligente; (2) la tendencia predominante ha sido la de limitar los daños a aquellos que ocurren como el resultado del embarazo, operaciones y el naci-miento, y no compensar por los costos de manutención y crianza del niño; (3) la tendencia intermedia ha sido la de compensar por todos los daños que surjan del acto torticero, incluyendo los costos de manutención, pero, a su vez, contrapesarlos con los beneficios que recibirán los padres como consecuencia de tener a un niño saludable; (4) últimamente, sin embargo, la tendencia ha sido la de compensar por todos los daños que surjan del acto torticero, incluyendo los costos de manutención”.


 En Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980), reconocimos que en Puerto Rico aplica la norma jurisprudencial federal relativa al aborto.


 En Torres Ortiz v. Plá, 123 D.P.R. 637 (1989), determinamos que probada la negligencia y la relación causal procede compensar los gastos médicos incurridos en el parto y la esterilización, las angustias mentales y los sufrimientos físicos, el lucro cesante y los demás daños.


 El sostenimiento de la familia y la educación de los hijos es una obligación de la sociedad de bienes gananciales. Art. 1308(5) del Código Civil, 31 L.P.R.A. see. 3661; Mundo v. Cervoni, 115 D.P.R. 422 (1984).


 Contrario a lo expresado por el Tribunal de Apelaciones, no es necesario discutir si es aplicable la regla del beneficio que, dirigida a evitar supuestamente un enriquecimiento injusto por parte de un demandante, proclama que se deben deducir los beneficios que los padres recibirán en virtud de tener un hijo normal y saludable. Primero, como expresa el propio Tribunal de Apelaciones, no está ante nuestra con-sideración y segundo, mediante las claras guías aquí expuestas entendemos que no existe dificultad para determinar y cuantificar el daño económico sufrido por la pa-reja que opta por un procedimiento de esterilización cuando la misma se practica de forma negligente. Nuevamente, como el niño no es el daño, no hay que entrar en discusiones sobre la valorización de la vida humana o los beneficios innumerables que reciben las personas a través de la relación padre e hijo, puesto que “la vida de un hijo, desde el punto de vista del afecto y del cariño, tiene un valor inconmesurable que no se presta a valoración objetiva”. Travieso v. Del Toro y Travieso, Int., 74 D.P.R. 1009, 1028 (1953).


 No estamos de acuerdo con la determinación del Tribunal de Apelaciones respecto a que la condición congénita del menor no es determinante para la proce-dencia de los costos de crianza, pero sí para determinar la cuantía que se conceda.